Exhibit 10.42
SECOND AMENDMENT TO LEASE
(5251 California Premises)
I. PARTIES AND DATE.
     This Second Amendment to Lease (the “Amendment”) dated as of July 30th,
2010 (the “Effective Date”), is by and between THE IRVINE COMPANY LLC, a
Delaware limited liability company (“Landlord”), and BROADCOM CORPORATION, a
California corporation (“Tenant”).
II. RECITALS.
     On October 31, 2007, Landlord and Tenant entered into a lease for all of
the space in a building located at 5211 California, Irvine, California (the
“5211 California Premises”), which lease was amended by a First Amendment to
Lease dated November 12, 2008 (the “First Amendment”) wherein all of the space
in a building located at 5241 California Avenue (the “5241 California
Premises”) was added to said Lease. The foregoing lease, as so amended, is
hereinafter referred to as the “Lease”.
     Landlord and Tenant each desire to further modify the Lease to add
approximately 14,336 rentable square feet of space in a building located at 5251
California, Irvine, California, consisting of Suite 140 (approximately 3,369
rentable square feet), Suite 160 (approximately 2,278 rentable square feet),
Suite 210 (approximately 3,518 rentable square feet), and Suite 250
(approximately 5,171 rentable square feet) as more particularly described on
Exhibit A attached to this Amendment and herein referred to, collectively, as
the “5251 California Premises” (with each of said suites sometimes referred to
herein as a “Suite”), and to adjust the Basic Rent and make such other
modifications as are set forth in “III. MODIFICATIONS” next below.
III. MODIFICATIONS.
     A. Premises. From and after the Commencement Date for the 5251 California
Premises (as hereinafter defined) and during the Term as to the 5251 California
Premises, the 5251 California Premises together with the 5211 California
Premises and the 5241 California Premises shall collectively constitute the
“Premises” under the Lease.
     B. Building. All references to the “Building” in the Lease shall be amended
to refer to the two (2) buildings located at 5211 California (the “5211
California Building”), and at 5241 California (the “5241 California
Building”) and, only during the “5251 Premises Term” (as defined in Item 5 of
the Basic Lease Provisions, as amended herein), the third building located at
5251 California, Irvine, California (the “5251 California Building”), either
collectively or individually as the context may reasonably require; provided,
however, that the incorporation of the 5251 California Building in the
“Building” pursuant to this Amendment shall not effectively modify any of the
Landlord’s or Tenant’s rights under the Lease relating to the 5211 California
Building or the 5241 California Building (or any other building of the Project
that is entirely leased by Tenant as part of the “Building” from time to time)
that are conditioned upon Tenant leasing the entire Building, or which might
otherwise be affected as a result of Tenant leasing space in the Building that
consists of less than the entire Building (including, for example, but not
limited to, Tenant’s exclusive signage rights, any gross up protections, the
limitation on Landlord’s management fee and subleasing rights conditioned on its
leasing the entire Building); and for purposes of this Amendment, any rights of
Tenant conditioned on its leasing the entire Building shall be retained by
Tenant as to the 5211 California Building and the 5241 California Building (and
as to any other building of the Project that may be leased in its entirety by
Tenant and incorporated into the “Building” during the 5251 Premises Term) and
shall be modified only with respect to Tenant’s leasehold interest in the 5251
California Building and only for the duration of the 5251 Premises Term.
     C. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:
1. Item 4 is hereby amended by adding the following:
“Commencement Date for the 5251 California Premises” shall mean August 1, 2010.
The acknowledgments by Tenant contained in the second,

 



--------------------------------------------------------------------------------



 



third and fourth sentences of Section 2.2 of the Lease shall be applicable and
binding with respect to Tenant’s lease of the 5251 California Premises. As of
the Commencement Date for the 5251 California Premises, Tenant shall be
conclusively deemed to have accepted that the 5251 California Premises is in
satisfactory condition and in conformity with the provisions of the Lease,
subject to Landlord’s warranty in Section III.D below, and without affecting
Landlord’s and Tenant’s respective obligations under Article VII of the Lease,
as modified herein.
2. Item 5 is hereby amended by adding the following:
“Term as to the 5251 California Premises:
The Term as to the 5251 California Premises (the “5251 Premises Term”) shall
expire on July 31, 2011, subject to Landlord’s Recapture Right and Tenant’s
Termination Right (as such terms are defined in the Second Amendment to this
Lease).”
3. Item 6 is hereby amended by adding the following:
“Basic Rent for the 5251 California Premises: Commencing on the Commencement
Date for the 5251 California Premises, the Basic Rent for the 5251 California
Premises shall be Twenty Thousand Seventy Dollars ($20,070.00) per month, based
on $1.40 per rentable square foot.
4. Effective as of the Commencement Date for the 5251 California Premises (and
only during the 5251 Premises Term), Item 8 shall be deleted in its entirety and
substituted therefor shall be the following:
“8. Floor Area of Premises: Approximately 131,616 rentable square feet,
comprised of the following:
5211 California Premises — approximately 63,440 rentable square feet
5241 California Premises — approximately 53,840 rentable square feet
5251 California Premises — approximately 14,336 rentable square feet

5. Item 12 is hereby amended by deleting Landlord’s address for payments and
notices and substituted therefor shall be the following:
“LANDLORD
THE IRVINE COMPANY LLC
550 Newport Center Drive
Newport Beach, CA 92660
Attn: Senior Vice President, Operations
Irvine Office Properties
with a copy of notices to:
THE IRVINE COMPANY LLC
550 Newport Center Drive
Newport Beach, CA 92660
Attn: Vice President, Operations
Irvine Office Properties, Technology Portfolio”
6. Effective as of the Commencement Date for the 5251 California Premises (and
during the 5251 Premises Term only), Item 15 shall be amended to provide that
Tenant shall be entitled to an additional forty-eight (48) vehicle parking
spaces.
     D. Condition of 5251 California Building. The warranty on the part of
Landlord contained in Section 2.4 of the Lease shall be applicable and binding
on Landlord as to the 5251 California

2



--------------------------------------------------------------------------------



 



Premises as of the Commencement Date for the 5251 California Premises. Provided
Tenant shall notify Landlord of a non-compliance with such warranty obligation
on or before sixty (60) days following the Commencement Date for the 5251
California Premises, then Landlord shall promptly after receipt of written
notice from Tenant setting forth the nature and extent of such non-compliance,
rectify same at Landlord’s cost and expense.
     E. Right to Extend the Lease. The parties confirm and agree that Tenant’s
right to extend the Lease contained in Section 3.4 of the Lease shall not be
applicable as to the 5251 California Premises.
     F. Operating Expenses. Section 4.2 of the Lease is modified solely with
respect to the 5251 California Premises as follows:
1. Effective as of the Commencement Date for the 5251 California Premises and
only for the duration of the 5251 Premises Term, “Tenant’s Share” of “Operating
Expenses” (as those terms are defined in Section 4.2 of the Lease) for the 5251
California Premises only shall be determined by multiplying the cost of
Operating Expenses items by a fraction, the numerator of which is the Floor Area
of the 5251 California Premises and the denominator of which is the total
rentable square footage, as determined from time to time by Landlord, of (i) the
5251 California Building for expenses determined by Landlord to benefit or
relate substantially to the 5251 California Building exclusively, rather than
the 5251 California Building and one or more additional buildings of the
Project, and (ii) the 5251 California Building and one or more additional
buildings of the Project, for expenses determined by Landlord to benefit or
relate substantially to 5251 California Building and one or more additional
buildings of the Project rather than the 5251 California Building exclusively.
2. Notwithstanding Section 4.2(b) of the Lease, in lieu of a separate written
estimate of Tenant’s Share of Operating Expenses for the 5251 California
Premises, the parties agree that estimated amount of Tenant’s Share of Operating
Expenses for the 5251 California Premises during the Expense Recovery Period
ended June 30, 2011 shall be Eight Thousand Four Hundred Fifty-Eight Dollars
($8,458.00) per month, subject to reconciliation of such Operating Expenses in
accordance with Section 4.2(c) of the Lease.
3. The management fee payable under the Lease for the 5251 California Premises
during the 5251 Premises Term shall be 3.25% of total rent (including Basic Rent
and Operating Expenses) payable under the Lease for the 5251 California
Premises. Notwithstanding anything to the contrary in Section 4.2(g) of the
Lease, the inclusion of the 5251 California Premises in the Building shall not
allow Landlord to (a) modify the two percent (2%) management fee payable under
the Lease for the 5211 California Premises or the 5241 California Premises (nor
for any other building of the Project that may be leased in its entirety by
Tenant and incorporated into the Building during the 5251 Premises Term, for so
long as Tenant is maintaining all “Building Systems” in such portions of the
Building as provided in said Section 4.2(g)), nor (b) gross up the Operating
Expenses of the 5251 California Building nor any other portion of the Building.
     G. Signs. Effective as of the Commencement Date for the 5251 California
Premises and for the duration of the 5251 Premises Term, the following
provisions shall be added as an additional paragraph at the end of Section 5.2
of the Lease:
“Provided Tenant has not sublet substantially the entire 5251 California
Premises (except pursuant to a “Permitted Transfer” as hereinafter defined),
Tenant shall have the non-exclusive right to (i) one (1) lobby directory sign in
the first floor lobby of the 5251 California Building, (ii) one (1) lobby
directory sign in the elevator lobby of the second floor of the 5251 California
Building and (iii) one (1) suite entry sign at the entrance to each of the
Suites of the 5251 California Premises, subject to Landlord’s right of prior
approval that such signage is in compliance with the Signage Criteria. Except as
provided in the foregoing, and except for Landlord’s standard suite signage
identifying Tenant’s name and/or logo, Tenant

3



--------------------------------------------------------------------------------



 



shall have no right to maintain signs in any location in, on or about the 5251
California Building and shall not place or erect any signs in the 5251
California Premises that are visible from the exterior of the 5251 California
Building. Tenant’s signage rights for the 5251 California Premises shall be
subject to terms and restrictions of this Section 5.2 set forth above.”
     H. Utilities and Services. Effective as of the Commencement Date for the
5251 Premises, and for the duration of the 5251 Premises Term only, the
following provisions shall be added to the end of the initial paragraph of
Section 6.1 of the Lease:
‘Tenant shall also pay as an item of additional rent for the 5251 California
Premises, within ten (10) days after receipt of Landlord’s statement or invoice
therefor, Landlord’s “standard charge”, as hereinafter defined (which shall be
in addition to the electricity charge paid to the utility provider), for
Tenant’s “after hours” usage of each HVAC unit servicing the 5251 California
Premises. For any HVAC unit(s) servicing the 5251 California Premises as well as
other leased premises in, or any common areas of, the 5251 California Building
(the “Common Units”), “after hours” shall mean any usage of said unit(s)
initiated by Tenant for the duration of Tenant’s request, which initiation and
request is reasonably documented by Tenant’s telephonic pass code request or by
other electronic means, during hours before 6:00 A.M. and after 6:00 P.M. on
Mondays through Fridays, and before 9:00 A.M. or after 1:00 P.M. on Saturdays,
and at any time on Sundays and on nationally-recognized holidays. For any HVAC
unit(s) serving only the 5251 California Premises (the “Dedicated
Units”), “after hours” shall mean more than sixty-six (66) hours of usage of
each such Dedicated Unit during any week of the 5251 Premises Term. “After
hours” usage shall be determined based upon the operation of the applicable HVAC
unit during each of the foregoing periods on a “non-cumulative” basis (that is,
without regard to Tenant’s usage or nonusage of other unit(s) serving the 5251
California Premises, or of the applicable unit during other periods of the 5251
Premises Term). As used herein, “standard charge” shall mean $10.00 for each
hour of “after hours” use (in addition to the applicable electricity charges
paid to the utility provider).
     I. Tenant’s Maintenance and Repair. Effective as of the Commencement Date
for the 5251 California Premises and for the duration of the 5251 Premises Term,
the following provisions shall be added as an additional paragraph at the end of
Section 7.1 of the Lease:
     “The foregoing provisions shall not apply to the 5251 California Premises,
and Tenant’s repair and maintenance of the 5251 California Premises shall be as
set forth in this paragraph. Subject to Articles XI and XII, Tenant at its sole
expense shall make all repairs necessary to keep the 5251 California Premises
and all improvements and fixtures therein in good condition and repair,
excepting ordinary wear and tear. Notwithstanding Section 7.2 below, Tenant’s
maintenance obligation for the 5251 California Premises shall include without
limitation all appliances, interior glass, doors, door closures, hardware,
fixtures, electrical, plumbing, fire extinguisher equipment and other equipment
installed in the Premises and any Alterations constructed by Tenant pursuant to
Section 7.3 below; provided, however, Tenant shall have no obligation to repair,
maintain or replace the “Building Structure” or the “Building Systems” (as
defined in Section 2.4 of the Lease) of the 5251 California Building, the
exterior glass, sky lights, sky light seals, window seals and vents, electrical,
plumbing, sewer and other utility lines outside the 5251 California Premises,
the common stairways, hallways, elevators, bathrooms and machinery rooms of the
landscaping, walkways, fencing, parking areas, exterior lighting or exterior
surfaces of exterior walls of the 5251 California Building, nor the washing of
its exterior windows, all of which obligations shall be the sole responsibility
of Landlord as provided in the second paragraph of Section 7.2 below, subject to
the terms of said second paragraph of Section 7.2 (including, without
limitation, the provisions for “pass through” of such expenses as Operating
Expenses as therein provided). As part of its maintenance obligations hereunder,
Tenant shall assure that the 5251 California Premises remain free of moisture
conditions which could cause mold and promptly repair any moisture conditions
occurring within the 5251 California Premises, except to the extent such
conditions existed at the time the 5251 California Premises were delivered to
Tenant and to such extent, the liability and responsibilities shall remain with
Landlord. Tenant shall, at Landlord’s request, provide Landlord with copies of
all maintenance schedules, reports and notices prepared by, for or on behalf of
Tenant. Subject to and in accordance with the terms and conditions of
Section 7.5 of the Lease, Tenant shall permit

4



--------------------------------------------------------------------------------



 



representatives of Landlord access on a regular basis to inspect the equipment
and systems and to fulfill its maintenance and repair obligations. All repairs
and replacements shall be at least equal in quality to the original work, shall
be made only by a licensed contractor and shall be made only at the time or
times reasonably approved by Landlord. Any contractor utilized by Tenant shall
be subject to Landlord’s reasonable requirements for contractors, as modified
from time to time. Landlord may impose reasonable restrictions and requirements
with respect to repairs, as provided in Section 7.3, and the provisions of
Section 7.4 shall apply to all repairs. If Tenant fails to properly maintain
and/or repair the 5251 California Premises as herein provided following
Landlord’s notice and the expiration of the applicable cure period (or earlier
if Landlord determines that such work must be performed prior to such time in
order to avoid damage to the 5251 California Premises or 5251 California
Building or other detriment), then Landlord may elect, but shall have no
obligation, to perform any repair or maintenance required hereunder on behalf of
Tenant and at Tenant’s expense, and Tenant shall reimburse Landlord upon demand
for all costs incurred upon submission of an invoice. Landlord agrees not to
unreasonably withhold its approval of any preventive maintenance contracts or
licensed contractors selected by Tenant with respect to Tenant’s maintenance and
repair obligations under this Section 7.1 with respect to the 5251 California
Premises.”
     J. Landlord’s Maintenance and Repair. Effective as of the Commencement Date
for the 5251 California Premises and for the duration of the 5251 Premises Term,
the following provisions shall be added as an additional paragraph at the end of
Section 7.2 of the Lease:
“The foregoing provisions shall not apply to the 5251 California Building, and
Landlord’s repair and maintenance of the 5251 California Building shall be as
set forth in this paragraph. Subject to Section 6.1 and Articles XI and XII,
Landlord shall maintain in good repair the Common Areas and the Building
Structure of the 5251 California Building (including exterior glass), and shall
provide service, maintenance and repair with respect to the Building Systems of
the 5251 California Building (including the HVAC equipment serving the 5251
California Building [but exclusive of any supplemental HVAC equipment serving
only the Suites] and all common stairways, lobbies, hallways and elevators, if
any, serving the 5251 California Building), except to the extent provided in the
second paragraph of Section 7.1 above. Landlord shall have the right to employ
or designate any reputable person or firm, including any employee or agent of
Landlord or any of Landlord’s affiliates or divisions, to perform any service,
repair or maintenance function. Landlord need not make any other improvements or
repairs except as specifically required under this Lease, and nothing contained
in this Section 7.2 shall limit Landlord’s right to reimbursement from Tenant
for maintenance, repair costs and replacement costs as provided elsewhere in
this Lease. Notwithstanding any provision of the California Civil Code or any
similar or successor laws to the contrary, Tenant understands that it shall not
make repairs to the 5251 California Building at Landlord’s expense or by rental
offset. Except as provided in Section 6.1 above and in 11.1 and Article XII
below, there shall be no abatement of rent and no liability of Landlord by
reason of any injury to or interference with Tenant’s business arising from the
making of any repairs, alterations or improvements to any portion of the 5251
California Building, including repairs to the 5251 California Premises, nor
shall any related activity by Landlord constitute an actual or constructive
eviction; provided, however, that in making repairs, alterations or
improvements, Landlord shall interfere as little as reasonably practicable with
the conduct of Tenant’s business in the 5251 California Premises. Tenant hereby
waives any and all rights under and benefits of subsection 1 of Section 1932,
and Sections 1941 and 1942 of the California Civil Code, or any similar or
successor laws now or hereafter in effect. Tenant further understands that
Landlord shall not be required to make any repairs to the Building Structure or
the Building Systems of the 5251 California Building unless and until either
Tenant has notified Landlord in writing of the need for such repair or Landlord
shall otherwise have received notification thereof, and Landlord shall have a
reasonable period of time thereafter to commence and complete said repair, if
warranted. Except as otherwise expressly provided in this Lease, all costs of
any maintenance, repairs and replacements on the part of Landlord provided to
the 5251 California Building pursuant to this Section 7.2 shall be considered
part of Operating Expenses of the 5251 California Building only.”
     K. Landlord’s Recapture Right. Landlord shall have the right (the
“Recapture Right”), from time to time during the 5251 California Term, in
Landlord’s sole and absolute discretion, to terminate this Lease as to any one
or more of the Suites compromising the 5251 California Premises

5



--------------------------------------------------------------------------------



 



(the “Recapture Suite(s)”), as such Recapture Suite(s) are designated by
Landlord in written notice(s) delivered to Tenant exercising such Recapture
Right (each, a “Recapture Notice”), which termination shall be effective as of
the date which is sixty (60) days after Landlord’s delivery of the applicable
Recapture Notice to Tenant (the “Recapture Date”). Upon each exercise of
Landlord’s Recapture Right, Tenant shall vacate and surrender the Recapture
Suite(s) designated by Landlord in the condition required by the provisions of
Section 15.4 of the Lease no later than the Recapture Date, and the Lease shall
be terminated with respect to such Recapture Suite(s) as of the Recapture Date,
subject to the holdover provisions of Section 15.1 of the Lease if Tenant fails
to vacate the Recapture Suite(s) in the condition required by the Lease on the
Recapture Date. Subject to Tenant’s holdover rent obligations for its failure to
timely surrender the one or more of the Recapture Suite(s), as of the Recapture
Date: (i) Basic Rent for the 5251 California Premises preceding the Recapture
Date shall be reduced by an amount equal to the Floor Area of the Recapture
Suite(s) (as such amounts are set forth in II.RECITALS) multiplied by $1.40 per
rentable square foot; and (ii) Tenant’s parking rights shall be reduced at a the
rate of 3.5 parking spaces per 1,000 rentable square feet of the Floor Area of
the Recapture Suite(s); and (iii) Tenant’s Share of Operating Expenses shall be
reduced to reflect the remaining Floor Area of the 5251 California Premises.
Landlord and Tenant shall document any recapture of the Suites of the 5251
California Premises in an amendment to the Lease within 30 days following the
Recapture Date. Landlord’s right to recapture one or more of the Suites during
the 5251 California Term is part of the consideration for Landlord’s agreement
to enter into this Amendment, and Landlord shall not be required to pay or
reimburse Tenant for the cost of relocation or any bonus value associated with
Tenant’s leasehold interest in the Recapture Suite(s) following the Recapture
Date, nor any other consideration whatsoever for its exercise of the Recapture
Right. Landlord’s Recapture Right shall not modify or delay any earlier exercise
by Tenant of its termination rights set forth in Section III.L below.
     L. Tenant’s Termination Right. Tenant shall have the right (the
“Termination Right”), from time to time during the 5251 California Term, in
Tenant’s sole and absolute discretion, to terminate this Lease as to any one or
more of the Suites compromising the 5251 California Premises (the “Termination
Suite(s)”), as designated by Tenant in written notice(s) delivered to Landlord
from time to time exercising such Termination Right (each, a “Termination
Notice”), which termination shall be effective as of the date which is sixty
(60) days after Tenant’s delivery of the applicable Termination Notice to
Landlord (the “Termination Date”). Upon each exercise of Tenant’s Termination
Right, Tenant shall vacate and surrender the Termination Suite(s) designated by
Tenant in the condition required by the provisions of Section 15.4 of the Lease
no later than the Termination Date, and the Lease shall be terminated with
respect to such Termination Suite(s) as of the Termination Date, subject to the
holdover provisions of Section 15.1 of the Lease if Tenant fails to vacate the
Termination Suite(s) in such condition on the Termination Date. Subject to
Tenant’s holdover rent obligations for its failure to timely surrender the one
or more of the Termination Suite(s), as of the Termination Date: (i) Basic Rent
for the 5251 California Premises preceding the Termination Date shall be reduced
by an amount equal to the Floor Area of the Termination Suite(s) (as such
amounts are set forth in II.RECITALS) multiplied by $1.40 per rentable square
foot; and (ii) Tenant’s parking rights shall be reduced at a the rate of 3.5
parking spaces per 1,000 rentable square feet of the Floor Area of the
Termination Suite(s); and (iii) Tenant’s Share of Operating Expenses shall be
reduced to reflect the remaining Floor Area of the 5251 California Premises.
Landlord and Tenant shall document any such termination of Tenant’s leasehold
interest in the Suites of the 5251 California Premises in an amendment to the
Lease within 30 days following the Termination Date. Tenant’s right to terminate
the Lease with respect to one or more of the Suites during the 5251 California
Term is part of the consideration for Tenant’s agreement to enter into this
Amendment, and Tenant shall not be required to pay or reimburse Landlord for the
cost of reletting the Termination Suites and Tenant shall be released from any
and all rent accruing under this Lease with respect to the Termination Suite(s)
following their surrender on or after the Termination Date, nor shall Landlord
receive any other consideration whatsoever for any exercise by Tenant of the
Termination Right. Tenant’s Termination Right shall not modify or delay any
earlier exercise by Landlord of its recapture rights set forth in Section III.K.
above.
     M. Representation and Warranty. Landlord agrees that the representation and
warranty contained in Section 13.2 of the Lease applies to the 5251 California
Premises.
     N. Broker’s Commission. Article XVIII of the Lease is amended to provide
that the parties recognize Irvine Realty Company (“Landlord’s Broker”) as the
broker representing Landlord in

6



--------------------------------------------------------------------------------



 



connection with the negotiation of this Amendment, and that no broker has
represented Tenant in connection with the negotiation of this Amendment.
Landlord shall be responsible for the payment of a brokerage commission to
Landlord’s Broker. The warranty and indemnity provisions of Article XVIII of the
Lease, as amended hereby, shall be binding and enforceable in connection with
the negotiation of this Amendment.
     O. Acceptance of the 5251 California Premises. Tenant acknowledges that the
lease of the 5251 California Premises pursuant to this Amendment shall be on an
“as-is” basis without further obligation on Landlord’s part to make any
additional improvements to the 5251 California Premises whatsoever.
IV. GENERAL.
     A. Effect of Amendments. The Lease shall remain in full force and effect
except to the extent that it is modified by this Amendment.
     B. Entire Agreement. This Amendment embodies the entire understanding
between Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.
     C. Counterparts. If this Amendment is executed in counterparts, each is
hereby declared to be an original; all, however, shall constitute but one and
the same amendment. In any action or proceeding, any photographic, photostatic,
or other copy of this Amendment may be introduced into evidence without
foundation.
     D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.
     E. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, Tenant represents that
each individual executing this Amendment for the corporation or partnership is
duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.
[Remainder of Page Intentionally Blank; Signature Page Follows]

7



--------------------------------------------------------------------------------



 



V. EXECUTION.
     Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

                      LANDLORD:       TENANT:    
 
                    THE IRVINE COMPANY LLC       BROADCOM CORPORATION,     a
Delaware limited liability company       a California corporation    
 
                   
By:
  /s/ Douglas G. Holte
 
      By:   /s/ Kenneth E. Venner
 
   
Douglas G. Holte, President
     
Kenneth E. Venner, Senior Vice President,
   
Office Properties
     
Corporate Services and CIO
   
 
                   
By:
  /s/ Holly McManus
 
      By:   /s/ Eric K. Brandt
 
   
Holly McManus
     
Eric K. Brandt, Executive Vice President
   
Vice President, Operations
     
and Chief Financial Officer
   
Office Properties
               

(STAMP) [a57872a5787208.gif]

8



--------------------------------------------------------------------------------



 



(IRVINE COMPANY LOGO) [a57872a5787201.gif]
August 5, 2010
Mr. Bryce Mason
Vice President
Global Real Estate
Broadcom Corporation
5300 California Avenue
Irvine, California 92619

         
RE:
  Lease Amendment —   Broadcom Corporation
 
      5251 California, Suite 250
 
      Irvine, California 92617

Dear Bryce:
Enclosed for your records is a fully-executed Second Amendment to Lease for the
above-referenced Premises.
Should you have any questions regarding the day-to-day operations of the
building or services available at University Research Park, please call your
property manager, Chris Mansour, at (949) 720-2446 or do not hesitate to call me
at (949) 720-2230.
The Irvine Company LLC is pleased Broadcom Corporation selected University
Research Park for your continued office needs. We look forward to continuing a
mutually beneficial business relationship with Broadcom Corporation in the
future.
Sincerely,
-s- Michael S. Hodges [a57872a5787202.gif]
Michael S. Hodges
Senior Leasing Director
Lic. 01027655
The Irvine Realty Company
As agent for Landlord
:kb
c: Chris Mansour, Property Manager
Enclosure
Lease id: 224226
111 Innovation Drive, Irvine, CA 92617 949.720.2550





--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO LEASE
(5231 California)
I. PARTIES AND DATE.
     This Third Amendment to Lease (the “Amendment”) dated September 14, 2010,
is by and between THE IRVINE COMPANY LLC, a Delaware limited liability company
(“Landlord”), and BROADCOM CORPORATION, a California corporation (“Tenant”).
II. RECITALS.
     On October 31, 2007, Landlord and Tenant entered into a lease (the
“Original Lease”) for all of the space in a building located at 5211 California,
Irvine, California (the “5211 California Premises”), which lease was amended by
a First Amendment to Lease dated November 12, 2008 (the “First
Amendment”) wherein all of the space in a building located at 5241 California
Avenue (the “5241 California Premises”) was added to said Lease, and by a Second
Amendment to Lease dated July 21, 2010 (the “Second Amendment”) wherein space in
a building located at 5251 California Avenue (the “5251 California
Premises”) was added to the Lease. The Original Lease, as so amended, is
hereinafter referred to as the “Lease”.
     Landlord and Tenant each desire to further modify the Lease to add
approximately 53,840 rentable square feet of space consisting of all the
rentable square footage of the building located at 5231 California, Irvine,
California, which space is more particularly described on Exhibit A attached to
this Amendment and herein referred to as the “5231 California Premises”, and to
adjust the Basic Rent and make such other modifications as are set forth in
“III. MODIFICATIONS” next below.
III. MODIFICATIONS.
     A. Premises. From and after the “Commencement Date for the 5231 California
Premises” (as hereinafter defined), the 5231 California Premises together with
the 5211 California Premises, the 5241 California Premises and, during the “5251
Premises Term” (as defined in the Second Amendment), the 5251 California
Premises, shall collectively constitute the “Premises” under the Lease.
     B. Building. All references to the “Building” in the Lease shall be amended
to refer to the three (3) buildings located at 5211 California (the “5211
California Building”), 5231 California (the “5231 California Building”) and at
5241 California (the “5241 California Building”), Irvine, California, and during
the 5251 Premises Term, the fourth (4th) building located at 5251 California
(the “5251 California Building”), either collectively or individually as the
context may reasonably require.
     C. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:
          1. Item 4 is hereby amended by adding the following:
“Commencement Date for the 5231 California Premises” shall mean the later to
occur of (a) “Substantial Completion” of the “Tenant Improvements” in the 5231
California Premises (as those terms are defined in the Work Letter attached to
this Amendment as Exhibit X), or (b) June 1, 2011. Within thirty (30) days
following the Commencement Date for the 5231 California Premises, the parties
shall document such date by a written memorandum on a form provided by Landlord
(the “5231 California Commencement Date Notice”). Tenant’s failure to execute
such Notice within ten (10) days following its receipt thereof from Landlord
shall not affect the validity of Landlord’s correct determination of the
Commencement Date set forth in the applicable Notice. The acknowledgments by
Tenant contained in the second, third and fourth sentences of Section 2.2 of the

1



--------------------------------------------------------------------------------



 



Lease shall be applicable and binding with respect to Tenant’s lease of the 5231
California Premises. As of the Commencement Date for the 5231 California
Premises, Tenant shall be conclusively deemed to have accepted that the 5231
California Premises are in satisfactory condition and in conformity with the
provisions of the Lease and the Work Letter, but for the Landlord’s minor
punch-list work required to complete the “Tenant Improvement Work” in the 5231
California Premises (as provided in Exhibit X attached to this Amendment).
Notwithstanding anything to the contrary contained herein or in Exhibit X
attached to this Amendment but subject to the provisions for Tenant’s election
contained in Section III.C(2) of this Amendment below, Landlord and Tenant
acknowledge and agree that if the Commencement Date for the 5231 California
Premises has not occurred by, or been advanced to, June 1, 2011 as the result of
Landlord’s inability to achieve the Substantial Completion of the Tenant
Improvement Work as therein provided, then notwithstanding anything to the
contrary herein, the Expiration Date of the Lease shall remain on April 30, 2017
regardless of the Commencement Date for the 5231 California Premises. Landlord
hereby agrees to act reasonably to achieve Substantial Completion of the Tenant
Improvement Work in the 5231 California Premises on a floor-by-floor basis to
the extent that Substantial Completion is likely to be delayed beyond June 1,
2011 on either floor, but not on both floors, of the 5231 California Premises;
and if the Tenant Improvement Work is Substantially Completed on one floor of
the 5231 California Premises beyond June 1, 2011 before the Commencement Date
for the 5231 California Premises occurs, then, Tenant shall be permitted to
occupy that floor of the 5231 California Premises for the purpose of conducting
Tenant’s business therein (the “Early Occupancy Period”), provided that such
early occupancy (y) does not interfere with Landlord’s Substantial Completion of
the Tenant Improvement Work for the remainder of the 5231 California Premises,
and (z) shall be subject to all of the covenants and conditions on Tenant’s part
contained in the Lease (including, without limitation, the covenants contained
in Sections 5.3, 6.1, 7.1, 7.3, 7.4, 10.1 and 10.3 of the Lease); provided that
Tenant shall have no obligation to pay Basic Rent or Operating Expenses for any
portion of the Early Occupancy Period occurring prior to June 1, 2011, and if
the Early Occupancy Period extends beyond May 31, 2011, then commencing on
June 1, 2011, Tenant shall commence payment of Base Rent and Operating Expense
payments for that floor of the 5231 California Premises occupied by Tenant, on a
prorata basis, based on the proportion that the rentable square footage of such
floor bears to the rentable square footage of the 5231 California Premises.
“Commencement Date for the 5241 California Premises”: January 1, 2010.”
2. Effective as of the Commencement Date for the 5231 California Premises, and
without deleting the change to Item 5 of the Original Lease (with respect to the
5251 Premises Term) provided in the Second Amendment, Item 5 of the Original
Lease shall be deleted in its entirety and substituted therefor shall be the
following:
“Expiration Date”: The last day of the calendar month that is (71) months
following the Commencement Date for the 5231 California Premises; provided,
however, that in the event that such Expiration Date shall occur after April 30,
2017 as a result of the Commencement Date for the 5231 California Premises
occurring after June 1, 2011 pursuant to the operation of the provisions of
Section III.C(l) of this Amendment above, then Tenant may elect to either
(a) maintain the expiration date of the Lease for the 5211 California Premises
and the 5241 California Premises on April 30, 2017,

2



--------------------------------------------------------------------------------



 



notwithstanding such Expiration Date for the 5231 California Premises; or
(b) cause this Lease to expire with respect to the entire Premises as of the
Expiration Date, in which case, monthly Basic Rent for the 5211 California
Premises and the 5241 California Premises for the period from May 1, 2017 until
the Expiration Date shall continue to be payable at the monthly Basic Rent on
both buildings for the month of April 2017. Such election shall be made by
Tenant in writing, if at all, not later than one hundred eighty (180) days
following the Commencement Date for the 5231 California Premises, and Tenant’s
failure to so elect by such date shall be deemed to constitute Tenant’s election
to cause this Lease to expire with respect to the entire Premises as of the
Expiration Date in accordance with clause (b) of this paragraph. Except as
hereinafter provided, in the event that Tenant timely elects to maintain
expiration dates for the 5211 California Premises and 5241 California Premises
different from the Expiration Date for the 5231 California Premises, the “Term”
of the Lease shall mean: (y) with respect to the 5211 California Premises and
5241 California Premises, a term expiring on April 30, 2017; and (z) with
respect to the 5231 California Premises only, the term expiring on the
Expiration Date.
Notwithstanding any prior election of Tenant pursuant to maintain the expiration
dates for the 52111 California Premises and 5241 California Premises different
from the Expiration Date pursuant to clause (a) above, if Tenant satisfies the
Commitment Notice delivery requirements in accordance with Section 3.4 of the
Lease for the first extension of the Term with respect to the 5211 California
Premises and 5241 California Premises, Tenant shall be deemed to have elected to
extend the Lease with respect to the entire Premises in accordance with clause
(b), so that the first extension Term shall commence for the entire Premises
immediately following the Expiration Date. In the event of such satisfaction of
the Commitment Notice requirements and the deemed election to extend the Lease
with respect to the entire Premises in accordance with clause (b) above, Tenant
shall continue to pay Basic Rent for the 5211 California Premises and for the
5241 California Premises, for the period commencing May 1, 2017 through the
Expiration Date in the same amount as for the month of April 2017.”
3. Item 6 is hereby amended by adding the following:
“Basic Rent for the 5231 California Premises: Commencing on the Commencement
Date for the 5231 California Premises, the Basic Rent for the 5231 California
Premises shall be Sixty Seven Thousand Three Hundred Dollars ($67,300.00) per
month, based on $1.25 per rentable square foot.
Commencing twelve (12) months following the Commencement Date for the 5231
California Premises, the Basic Rent for the 5231 California Premises shall be
Seventy Thousand Five Hundred Thirty Dollars ($70,530.00) per month, based on
$1.31 per rentable square foot.
Commencing twenty four (24) months following the Commencement Date for the 5231
California Premises, the Basic Rent for the 5231 California Premises shall be
Seventy Three Thousand Seven Hundred Sixty-One Dollars ($73,761.00) per month,
based on $1.37 per rentable square foot.
Commencing thirty-six (36) months following the Commencement Date for the 5231
California Premises, the Basic Rent for the 5231 California Premises shall be
Seventy Six Thousand Nine Hundred Ninety-One Dollars ($76,991.00) per month,
based on $1.43 per rentable square foot.
Commencing forty-eight (48) months following the Commencement Date for the 5231
California Premises, the Basic Rent for the 5231 California

3



--------------------------------------------------------------------------------



 



Premises shall be Eighty Thousand Two Hundred Twenty-Two Dollars ($80,222.00)
per month, based on $1.49 per rentable square foot.
Commencing sixty (60) months following the Commencement Date for the 5231
California Premises, the Basic Rent for the 5231 California Premises shall be
Eighty Three Thousand Nine Hundred Ninety Dollars ($83,990.00) per month, based
on $1.56 per rentable square foot.”
4. Effective as of the Commencement Date for the 5231 California Premises,
Item 8 shall be deleted in its entirety and substituted therefor shall be the
following:
“8. Floor Area of Premises: Approximately 185,456 rentable square feet,
comprised of the following:
5211 California Premises — approximately 63,440 rentable square feet
5231 California Premises — approximately 53,840 rentable square feet
5241 California Premises — approximately 53,840 rentable square feet
5251 California Premises — approximately 14,336 rentable square feet”
5. Effective as of the Commencement Date for the 5231 California Premises,
Item 15 shall be deleted in its entirety and substituted therefor shall be the
following:
“15. Vehicle Parking Spaces: Six Hundred Forty-Three (643); provided that during
the Term as to the 5251 California Premises, Tenant shall be entitled to an
additional forty-eight (48) vehicle parking spaces.”
     D. Condition of 5231 California Building. The warranty on the part of
Landlord contained in Section 2.4 of the Lease shall be applicable and binding
on Landlord as to the 5231 California Premises as of the Commencement Date for
the 5231 California Premises (subject, however, to the terms and conditions of
Exhibit X relating to any Landlord’s punch-list work for the Tenant
Improvements). Provided Tenant shall notify Landlord of a non-compliance with
such warranty obligation on or before sixty (60) days following the Commencement
Date for the 5231 California Premises, then Landlord shall promptly after
receipt of written notice from Tenant setting forth the nature and extent of
such non-compliance, rectify same at Landlord’s cost and expense.
     E. Signage. Effective as of the January 1, 2011, the first sentence of
Section 5.2 of the Lease, entitled “Signs”, shall be deleted in its entirety and
substituted therefor shall be the following sentences’:
“Provided Tenant continues to lease the entire 5211 California Building, Tenant
shall have the exclusive right to either: (i) one (1) exterior “eye brow” and
one (1) exterior “building top” signs on the 5211 California Building, or
(ii) two (2) exterior “building top” signs on the 5211 California Building, in
either event for Tenant’s name and graphics to the extent permitted by the
Signage Criteria (defined below). Provided Tenant continues to lease the entire
5231 California Building, Tenant shall have the exclusive right to: one (1)
“eyebrow” sign and two (2) exterior “building top” signs on the 5231 California
Building. Provided Tenant continues to lease the entire 5241 California
Building, Tenant shall have the exclusive right to either: (a) one (1) exterior
“eye brow” and one (1) exterior “building top” signs on the 5241 California
Building, or (b) two (2) exterior “building top” signs on the 5241 California
Building, in either event for Tenant’s name and graphics to the extent permitted
by the Signage Criteria (defined below).”
     F. Utilities and Services. The parties confirm and agree that Tenant shall
pay charges for “after hours” usage of HVAC units servicing the 5231 California
Premises in accordance with the applicable provisions of the initial paragraph
of Section 6.1 of the Lease.
     G. License for Generator. The reference in the first sentence of
Section 6.6 of the Lease entitled “License for Generator” (as amended by
Section III.F of the First Amendment) to “one (1)

4



--------------------------------------------------------------------------------



 



generator for the Building” is hereby revised to “one (1) generator for each of
the 5211 California Building, the 5231 California Building, and the 5241
California Building”.
     H. Communications Equipment. Section 7.6 of the Lease, entitled
“Communications Equipment” (as amended by Section III.G of the First Amendment)
is hereby amended to provide Tenant a license (at no additional cost to Tenant)
to install, maintain and operate one or more antennae (including but not limited
to satellite dishes, line of sight transmitters and receivers, and the like) on
each of the 5211 California Building, the 5231 California Building and the 5241
California Building (and during the 5251 Premises Term, one antenna on the roof
of the 5251 California Premises) pursuant to the provisions of said Section 7.6.
     I. Representation and Warranty. Landlord agrees that the representation and
warranty contained in Section 13.2 of the Lease applies to the 5231 California
Premises.
     J. Assignment Rights. Section 9.7 added by way of Section III. C of the
First Amendment is hereby deleted in its entirety, and substituted therefor
shall be the following provisions:
“SECTION 9.7 Assignment Rights. In the event Tenant desires to assign this
Lease, as amended, to an assignee which only wants to accept an assignment as to
the 5241 California Premises, as to the 5211 California Premises or as to the
5231 California Premises, but not as to the entire Premises, then upon Tenant’s
written request delivered to Landlord at the time of the request for Landlord’s
consent to such assignment, Landlord shall also, if it grants its consent to
such assignment, prepare two separate leases, one for the Premises to be
accepted by the assignee and one for the remainder of the Premises,
incorporating the relevant portions of the Lease so that the rights and
obligations of Landlord and Tenant are properly allocated so that the original
Lease, as hereby amended, is resurrected and a new lease is created for the
Premises to be accepted by the assignee basically incorporating the terms and
conditions of the original Lease, as hereby amended, but changing them as
appropriate to be limited to the Premises to be accepted by the assignee as to
the terms that apply to such Premises. Tenant’s rights under this Section 9.7
are subject to Landlord’s right to consent to any such proposed assignee as
provided in Section 9.1 of the Lease, the rights and obligations of the parties
under Sections 9.1(c) and 9.1(d) of the Lease, and the provisions of Section 9.2
of the Lease. Tenant shall reimburse Landlord for all of its legal fees in
preparing such new leases, which can be on an estimated basis if done “in-house”
and Tenant shall pay Landlord for such legal fees as estimated in good faith by
Landlord.”
     K. Broker’s Commission. Article XVIII of the Lease is amended to provide
that the parties recognize Irvine Realty Company (“Landlord’s Broker”) as the
broker representing Landlord in connection with the negotiation of this
Amendment, and that Tenant has represented itself in connection with the
negotiation of this Amendment. Landlord shall be responsible for the payment of
a brokerage commission to Landlord’s Broker, and as consideration for there
being no brokerage commission payable to any broker representing Tenant,
Landlord shall pay cash consideration to Tenant (the “In Lieu Consideration”) in
the amount of the sum of; (i) 4.5% of Basic Rent payable for the 5231 California
Premises under this Amendment during the initial 60 months following the
Commencement Date for the 5231 California Premises, plus (ii) 2.5% of Basic Rent
payable for the 5231 California Premises under this Amendment during the
remaining months of the initial Term of the Lease for the 5231 California
Premises. The In Lieu Consideration shall be payable 50% upon the full execution
and delivery of this Amendment and 50% within thirty (30) days following the
Commencement Date for the 5231 California Premises. Subject to Landlord’s
compliance with the foregoing provisions for payment of the In Lieu
Consideration, the warranty and indemnity provisions of Article XVIII of the
Lease, as amended hereby, shall be binding and enforceable in connection with
the negotiation of this Amendment.
     L. Tenant Improvements for the 5231 and 5241 California Premises.
Landlord’s obligation to construct the Tenant Improvements under the Work Letter
attached as Exhibit X to the First Amendment is hereby deleted in its entirety
and shall have no further force or effect. Instead, Landlord shall construct
certain Tenant Improvements in both the 5241 and the 5231 California Premises in
accordance with the provisions of Exhibit X, Work Letter, attached to this
Amendment.

5



--------------------------------------------------------------------------------



 



     M. Project Upgrades, Allowances and Tenant’s Contribution. Promptly
following the effective date of this Amendment, Landlord shall commence the
design and permitting of an athletic par course and upgraded landscaping,
hardscaping and outdoors furniture improvements (with tables and chairs
conducive for eating and outdoor meetings) in the grass area adjacent to the
5211 and 5251 California Buildings (collectively, the “Project Upgrades”), in
accordance with plans and specifications to be prepared by Landlord and
reasonably approved by Tenant. Upon Landlord and Tenant reaching a mutual
agreement on the design of the Project Upgrades: (a) Landlord shall arrange for
its architect to prepare plans and specifications for the Project Upgrades
within thirty (30) days following such mutual agreement for Tenant’s approval,
and (b) following Tenant’s approval of such plans and specifications, Landlord
shall promptly submit such approved plans (or construction drawings based on
such approval plans) to the City of Irvine and to the Ground Lessor to obtain
both the necessary permits for the construction and installation thereof from
the City of Irvine and approval of the Project Upgrades from the Ground Lessor,
as required by the Ground Lease. Landlord shall act reasonably to obtain such
permits and approvals promptly following such submission. Landlord shall engage
a contractor selected by Landlord and reasonably approved by Tenant to construct
and install the Project Upgrades pursuant to a “lump sum” or “fixed price”
construction contract for a cost of work mutually acceptable to Landlord and
Tenant in advance of Landlord’s entering into such construction contract.
Landlord shall use commercially reasonable efforts in accordance with its normal
and customary practices to cause the Project Upgrades to be constructed as soon
as possible following the obtaining of the necessary permits therefor from the
City of Irvine and approval thereof by the Ground Lessor.
     In addition to Landlord’s obligation to construct the Project Upgrades,
Landlord agrees to fund the following allowances (collectively, the
“Allowances”) towards the construction of the Project Upgrades (which are in
addition to the “Landlord’s Contribution” towards the “Tenant Improvement Work,”
as such terms are defined in the attached Exhibit X, Work Letter): (i) a
$100,000.00 allowance at Landlord’s sole cost and expense; (ii) an additional
$100,000.00, which shall be treated as a capital expense item of Operating
Expenses having a useful life equal to the shorter of (y) the period from
completion of the Project Upgrades through the Expiration Date, and (z) the
period from the Commencement Date for the 5231 California Premises and the
Expiration Date (the “In Service Period”); provided that Tenant shall pay the
“Tenant’s Project Share” (as hereinafter defined) of such additional allowance
(to the extent funded by Landlord towards the Project Upgrades) as a capital
expense item of the Operating Expenses of the Project, amortized over the In
Service Period at a market cost of funds as provided in, and payable in
accordance with, the applicable provisions of Section 4.2(g) of the Lease (and
if the Term for the 5211 California Premises and the 5241 California Premises
expires prior to the Expiration Date, any unamortized portion of such additional
allowance otherwise payable as the Tenant’s Project Share for such buildings
shall be added into the Operating Expenses payable for the 5231 California
Premises for the remainder of the Term of this Lease); and (iii) a final
$100,000.00 allowance, which shall be treated as a capital expense item of
Operating Expenses having a useful life equal to the In Service Period, the
“Tenant’s Building Share” (as hereinafter defined) of which final allowance (to
the extent funded by Landlord towards the Tenant Upgrades) shall be reimbursed
by Tenant as a capital expense item of the Operating Expenses of the Building as
a separate “Cost Pool,” amortized over the In Service Period at a market cost of
funds as provided in, and payable in accordance with, the applicable provisions
of Section 4.2(g) of the Lease. Tenant shall be responsible for the total cost
of the Project Upgrades in excess of the Allowances (the “Tenant’s
Contribution”); provided that Tenant shall have approved such excess costs as
part of the approved construction contract for the Project Upgrades. During the
course of construction of the Project Upgrades, Landlord shall not authorize any
change orders nor approve any change directives which would result in the
increase the Tenant’s Contribution or the amount of Operating Expenses payable
by Tenant pursuant to clause (iii) of this Section III.M without Tenant’s prior
written approval, which shall not be unreasonably withheld. As used herein,
“Tenant’s Project Share” shall mean a fraction, the numerator of which is the
total rentable square footage in the Project leased by Tenant from time to time
during the In Service Period, and the denominator of which is the total rentable
square footage of the Project. As used herein, “Tenant’s Building Share” shall
mean 100%.

6



--------------------------------------------------------------------------------



 



IV. GENERAL.
     A. Effect of Amendments. The Lease shall remain in full force and effect
except to the extent that it is modified by this Amendment.
     B. Entire Agreement. This Amendment embodies the entire understanding
between Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.
     C. Counterparts. If this Amendment is executed in counterparts, each is
hereby declared to be an original; all, however, shall constitute but one and
the same amendment. In any action or proceeding, any photographic, photostatic,
or other copy of this Amendment may be introduced into evidence without
foundation.
     D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.
     E. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, Tenant represents that
each individual executing this Amendment for the corporation or partnership is
duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.
V. EXECUTION.
     Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

                                  LANDLORD:       TENANT:    
 
                                THE IRVINE COMPANY LLC   BROADCOM CORPORATION, a
Delaware limited liability company   a California corporation
 
                               
By:
  /s/ Leslie A. Corea       By:   /s/ Kenneth E.
Venner                              9/10/10                
 
 
 
Leslie A. Corea          
 
Kenneth E. Venner, Senior Vice President                
 
  Senior Vice President,           Corporate Services and CIO                
 
  On behalf of the Office of the Chairman                            
 
                               
By:
  /s/ Douglas G. Holte       By:   /s/ Eric K. Brandt                
 
 
 
Douglas G. Holte, President          
 
Eric K. Brandt, Executive Vice President                
 
  Office Properties           and Chief Financial Officer                

(STAMP) [a57872a5787203.gif]

7



--------------------------------------------------------------------------------



 



EXHIBIT A
5231 California Premises
First Floor
(FLOOR PLAN) [a57872a5787204.gif]
2nd Floor
(FLOOR PLAN) [a57872a5787205.gif]

1



--------------------------------------------------------------------------------



 



EXHIBIT X
WORK LETTER
(Landlord Build to Suit)
This Work Letter shall set forth the terms and conditions relating to the design
and construction of certain tenant improvements in the 5231 California Premises
(the “5231 California Tenant Improvements”) and of certain tenant improvements
in the 5241 California Premises (the “5241 California Tenant Improvements”) to
be managed and contracted for by Landlord, and shall supersede all prior work
letters incorporated into the Lease for any other premises of the Building.
Collectively, the 5231 California Tenant Improvements and the 5241 California
Tenant Improvements are herein referred to as the “Tenant Improvements”. The
“Tenant Improvement Work” shall consist of the design and construction of all
Tenant Improvements pursuant to the approved “Final Drawings and Specifications”
and the “Final Cost Proposal” (as such terms are defined below in this Work
Letter).
Landlord shall independently retain the “TI Contractor” (as defined below) in
accordance with the procedure described in Section II of this Work Letter, to
construct the Tenant Improvements, and Landlord shall supervise such
construction by the TI Contractor.
Except to the extent provided in this Work Letter or in the Amendment to which
this Work Letter is attached, all defined terms used in this Work Letter shall
have the same meaning set forth therefor in the Lease as modified by this
Amendment (exclusive of any prior work letter incorporated therein).

I.   ARCHITECTURAL AND CONSTRUCTION PROCEDURES.

  A.   Subsequent to the date of this Amendment, Landlord shall approve a
preliminary plan prepared by Beck and Martin, Architects (“Tenant’s
Architect”) for the 5231 California Tenant Improvements and for the 5241
California Tenant Improvements (individually, a “Preliminary Plan”, and
collectively, the “Preliminary Plans”) in accordance with Paragraph I.B below.
The Preliminary Plan shall include Landlord’s building standard tenant
improvements, materials and specifications for the Project and certain changes
and/or additions to the building standards (as such modified building standard
specifications were previously incorporated into the Tenant Improvements made by
Tenant in the 5211 California Premises) which are reasonably approved by
Landlord for the Tenant Improvement Work and noted or shown on the approved
Preliminary Plans (collectively, “Building Standard Improvements”). Except for
the construction and/or installation of certain similar Landlord approved tenant
improvements previously constructed and/or installed in the Premises, any
subsequent addition to or variation from Building Standard Improvements
incorporated into the Tenant Improvements Work which is not indicated on the
applicable Preliminary Plan agreed upon by Landlord and Tenant pursuant to
Paragraph I.B below is herein referred to as a “Non-Standard Improvement”.
Except as provided in Paragraph I.D below, Tenant shall have no obligation to
demolish, remove or alter any of the Building Standard Improvements or any other
Tenant Improvements (except for Non-Standard Improvements approved by Landlord
in the Preliminary Plans and required to be removed as a condition of Tenant’s
effective surrender of the Premises) upon the expiration or earlier termination
of the Lease. Notwithstanding the foregoing, Tenant shall be required to remove
at the expiration or earlier termination of the Lease, any security related
equipment installed by or on behalf of Tenant in the Premises and the Building
including, but not limited to, turnstyles.     B.   Landlord shall not withhold
or condition its consent to the Preliminary Plans unless, and then only to the
extent, a Design Problem exists. A Design Problem will be deemed to exist if the
change or addition or improvement to the 5231 California Building, the 5241
California Building or Premises (i) does not comply with Applicable Laws,
(ii) would have an adverse effect on the Building Structure, (iii)

1



--------------------------------------------------------------------------------



 



      would have an adverse effect on the Building Systems, (iv) would affect
the exterior appearance of the 5231 California Building or the 5241 California
Building, (v) would cause Landlord to incur increased costs to operate or manage
the 5231 California Building or the 5241 California Building and Tenant does not
agree to pay for such increased costs, or (vi) would alter or replace the
mechanical systems serving the 5231 California Building or the 5241 California
Building, including without limitation, the HVAC and life-safety systems, the
ceiling grid and/or the lighting and plumbing systems serving the 5231
California Building or the 5241 California Building (individually and
collectively, a “Design Problem”); provided, however, that in connection with
the systems described in Subsection (vi) above, notwithstanding anything to the
contrary in the Lease, Landlord’s sole rights with respect to such a Design
Problem shall be to advise Tenant, at the time of Landlord’s approval of such
alteration or replacement of such systems(s), whether or not Tenant shall be
required to restore such system(s) with the Building Standard Improvements prior
to the Expiration Date. Landlord shall have five (5) business days from the
receipt of the Preliminary Plan(s) from Tenant to approve or disapprove such
proposed Preliminary Plan. Should Landlord disapprove the Preliminary Plan, such
disapproval shall be accompanied by specific reasons for disapproval specifying
why a Design Problem exists and a detailed list of requested revisions. Any
revision so reasonably requested by Landlord shall be incorporated into a
revised Preliminary Plan by Tenant’s Architect. Tenant’s Architect shall submit
a revised Preliminary Plan (as same has been modified as herein provided to
eliminate or correct any Design Problem) to Landlord for approval, which shall
not be withheld or conditioned by Landlord except to the extent necessary to
eliminate any Design Problems, within five (5) business days following
submission by Tenant’s Architect with this procedure being repeated until the
Preliminary Plan has been approved by Landlord.     C.   Tenant’s Architect
shall prepare and shall deliver to Landlord working drawings and specifications
(“Working Drawings and Specifications”) based on the approved Preliminary Plan,
in a form which is complete enough to allow subcontractors to bid on the work
and to obtain all applicable permits, and which drawings may be completed in
phases if phased construction of the Tenant Improvement Work is determined by
Landlord and Tenant to be the most cost effective means of construction without
delaying the completion of the Tenant Improvement Work. The Working Drawings and
Specifications shall be prepared by Tenant’s Architect in accordance with all
laws, permits and ordinances, and shall be compatible with Landlord’s CADD
system. Landlord shall have five (5) business days from the receipt thereof to
approve or disapprove the Working Drawings and Specifications (or any applicable
phase thereof submitted by Tenant). In no event shall Landlord withhold or
condition its approval, except for items not consistent with the approved
Preliminary Plan and which create a Design Problem. Should Landlord disapprove
the Working Drawings and Specifications, such disapproval shall be accompanied
by specific reasons for disapproval specifying the inconsistencies with the
approved Preliminary Plan and/or why a Design Problem exists and a detailed list
of requested revisions. Any revision so reasonably requested by Landlord shall
be incorporated by Tenant’s Architect into a revised set of Working Drawings and
Specifications to the extent necessary to eliminate or correct any
inconsistencies with the approved Preliminary Plan or any Design Problems, with
this procedure being repeated until the Landlord has approved the Working
Drawings and Specifications.     D.   To the extent a Design Problem does not
exist, Landlord shall consent in writing to Tenant’s request for a revision to
the Working Drawings and Specifications (“Change”), including any modification
of a Standard Improvement to a Non-Standard Improvement in the applicable
Preliminary Plan or any other modification of the Working Drawings and
Specifications, if requested in writing by Tenant. In addition, Landlord agrees
that it shall not withhold its consent to Tenant’s requested Changes to
previously approved Non-Standard Improvements, unless such requested Change to
the Non-Standard Improvements creates a Design Problem. All Standard Tenant
Improvements and Non-Standard Improvements which are permanently affixed to the
Premises shall become the property of Landlord at the end of the Lease Term and

2



--------------------------------------------------------------------------------



 



      shall be surrendered with the Premises at the end of the Term; except that
Landlord may, by notice to Tenant given concurrently with the approval of the
Working Drawings and Specifications, require Tenant to either remove all or any
of the Tenant Improvements which constitute a Design Problem, to restore the
applicable mechanical system(s) in which a Design Problem exists with the
applicable Building Standard Improvements and to repair any damage to the
Premises or the Common Area arising from such restoration and removal, or to
reimburse Landlord for the reasonable cost of such removal, repair and
replacement within thirty (30) days following invoicing by Landlord. Any such
removals, repairs and replacements by Tenant shall be completed by the
Expiration Date, or sooner termination of this Lease.     E.   Landlord shall
submit the Working Drawings and Specifications to a bidding process involving
KPRS, Roel Construction and at least one other licensed and reputable general
contractor mutually agreed upon by Landlord and Tenant, who shall submit bids to
construct the Tenant Improvements as set forth on, and in accordance with, the
Working Drawings and Specifications. If requested by Landlord, all bidders shall
seek bids from those HVAC, mechanical, electrical and plumbing engineers listed
on Schedule 2 to this Work Letter (the “Pre-Approved Engineers”), provided that
the fees charged by the Pre-Approved Engineers shall be commercially reasonable.
Landlord shall, within one (1) business day of receipt of the bids, provide
copies of the bid responses to Tenant. After adjustments, in consultation with
Landlord, for any inconsistent assumptions to reflect an “apples to apples”
comparison, Tenant shall select the qualified bidder as general contractor (the
“TI Contractor”) and the bid so selected shall be referred to as the “Bid
Amount”. The TI Contractor so selected by Tenant shall be retained by Landlord
to assist Tenant and Tenant’s Architect in value engineering the Working
Drawings and Specifications as hereinafter provided.     F.   Following
Landlord’s retention of the TI Contractor, Tenant may coordinate value
engineering of the Working Drawings and Specifications by the Tenant’s
Architect, the TI Contractor and one or more of its subcontractors, and based on
such value engineering efforts, Tenant’s Architect prepare and submit proposed
final construction drawings and specifications (the “Final Drawings and
Specifications”) to Landlord for Landlord’s approval. Landlord shall have five
(5) business days from the receipt thereof to approve or disapprove such Final
Drawings and Specifications. In no event shall Landlord withhold or condition
its approval, except for items not consistent with the approved Working Drawings
and Specifications and which create a Design Problem. Should Landlord disapprove
the proposed Final Drawings and Specifications, such disapproval shall be
accompanied by specific reasons for disapproval specifying the inconsistencies
with the approved Working Drawings and Specifications and/or why a Design
Problem exists and a detailed list of requested revisions. Any revision so
reasonably requested by Landlord shall be incorporated by Tenant’s Architect
into the Final Drawings and Specifications to the extent necessary to eliminate
or correct any inconsistencies with the approved Working Drawings and
Specifications or any Design Problems, with this procedure being repeated until
the Landlord has approved the Final Drawings and Specifications. Tenant’s
Architect shall submit a complete set of approved Final Drawings and
Specifications (as same may have been modified as herein provided to incorporate
Landlord’s suggested revisions) to the City of Irvine for all applicable
building permits necessary to allow the TI Contractor to commence and fully
complete the construction of the Tenant Improvements (the “Permits”), and, in
connection therewith, Landlord shall coordinate with Tenant in order to allow
Tenant, at its option, to take part in all phases of the permitting process. No
material changes, modifications or alterations in the Final Drawings and
Specifications may be made during the permitting process without the prior
written consent of both Landlord and Tenant, which consent may not be
unreasonably withheld, conditioned or delayed by either of them.     G.  
Notwithstanding anything to the contrary herein or in the Lease, the costs
associated with any ADA or other code compliance requirements of the Permits for
upgrades or

3



--------------------------------------------------------------------------------



 



      alterations to the exterior Common Areas of the Project (including,
without limitation, the Project’s parking facility and all points of access into
the 5241 California Building and the 5231 California Building) shall not be
included in the cost of the Tenant Improvement Work (“Code Compliance Work”).
Landlord shall be responsible for performing any Code Compliance Work that is
imposed as a condition to Tenant’s ability to obtain the Permit for the
construction of the Tenant Improvements, except where such requirements are
imposed due to the unique nature of the Tenant Improvements or Change requested
by Tenant (as opposed to general office improvements), in which case Tenant
shall be responsible for the cost of any such Code Compliance Work as part of
the Completion Cost.     H.   Within fifteen (15) days following the Landlord’s
and Tenant’s final mutual approval of the Final Drawings and Specifications (as
evidenced by their written acknowledgment thereof), Tenant and the TI Contractor
shall complete their negotiation of the “Final Cost Proposal” and Landlord shall
provide Tenant with a reasonably detailed line item summary of the items of
Completion Cost incurred by Landlord prior to entering into the TI Contract (the
“Design Period Costs”). For purposes of this Work Letter, the “Final Cost
Proposal” shall consist of the final negotiated bid from the TI Contractor
approved by Tenant. Following receipt of the approved Final Cost Proposal and
the “Over-Allowance Amount” (as defined in Section II.D below) from Tenant,
Landlord shall enter into a “lump sum” or “fixed price” construction contract
with the TI Contractor for construction of the Tenant Improvements for a cost of
work not to exceed the Final Cost Proposal approved by Tenant (the “TI
Contract”), and shall commence the construction of the Tenant Improvements.
Tenant shall have no obligation to pay for, nor shall any portion of the
Landlord’s Contribution be paid for, the cost of any completion or performance
bond relating to (nor any similar security for) the Tenant Improvement Work.    
I.   The TI Contract shall contain, at a minimum, terms and provisions requiring
that TI Contractor name Tenant as an additional insured on TI Contractor’s
commercial general liability insurance policy and naming Tenant as an additional
indemnitee with the same rights of the owner set forth in any indemnity
contained therein, and as a third-party beneficiary with respect to any
warranties contained therein; provided, however that Tenant will not interfere
with Landlord’s enforcement of any such warranties during Landlord’s one (1)
year warranty period as as long as Landlord is diligently pursuing enforcement
of any such warranty. The TI Contract shall also require, to the extent
negotiable, that Tenant be named as third-party beneficiaries under all
construction and equipment warranties (including without limitation, any
mechanical, electrical and plumbing equipment installed as part of the Tenant
Improvements, which Landlord shall endeavor to obtain for a minimum warranty
term of ten (10) years from the date of Substantial Completion of the Tenant
Improvements as shall be directed by Tenant, with the right to enforce such
warranties directly against the obligor named therein. The cost of causing the
construction and equipment warranties to have terms in excess of one (1) year
shall be at Tenant’s sole cost and expense; provided, however, that Tenant shall
have sole discretion with respect to the decision to obtain any warranty
exceeding a term of one (1) year if Tenant is to be liable for the cost thereof.
    J.   As part of the cost of the Tenant Improvement Work, Landlord shall
carry (or shall require the TI Contractor to carry) “Builder’s All Risk”
insurance in an amount not less than the replacement cost of the Tenant
Improvements, which shall cover the restoration of the Tenant Improvements in
the event of any construction period casualty. Landlord’s failure to maintain
(or to cause the TI Contractor to maintain) such insurance shall not affect
Landlord’s obligation to complete the Tenant Improvement Work, nor result in
Tenant’s obligation to incur any additional cost for the Tenant Improvements,
which shall be completed without any increase in the “Over-Allowance Amount”
payable by Tenant due to Landlord’s failure to so maintain such insurance. The
TI Contractor and each of its subcontractors shall comply with Landlord’s
requirements as generally imposed on third party

4



--------------------------------------------------------------------------------



 



      contractors, including without limitation all insurance coverage
requirements and the obligation to furnish appropriate certificates of insurance
to Landlord, prior to commencement of construction or the Tenant Improvement
Work.     K.   A construction schedule shall be incorporated into the TI
Contract approved by Tenant (the “Construction Schedule”), which shall include a
period of at least ten (10) days prior to Substantial Completion for Tenant’s
access to the 5231 California Premises in order to perform the “Tenant’s Fit-Out
Work” (as defined in Section III.A below); and any updated Construction Schedule
shall be provided to Tenant promptly following any construction meeting where a
material change to such schedule is approved, and weekly progress updates shall
be supplied during the construction of the Tenant Improvements.     L.   Prior
to “Substantial Completion” (as defined in Section I.M below) of the Tenant
Improvement Work, Landlord shall notify the TI Contractor, Tenant and Tenant’s
Architect of the date and time of the inspection of the Tenant Improvement Work
for purposes of determining whether the Tenant Improvement Work is Substantially
Complete. Such scheduled date and time for the walk-through is referred to
herein as the “Walk-Through Date.” Landlord, Tenant, Tenant’s Architect and the
TI Contractor, shall meet at the 5231 California Premises or at the 5231
California Premises, as applicable, on the Walk-Through Date to determine
whether the Tenant Improvement Work is Substantially Complete. If Tenant’s
Representative is not available on the Walk-Through Date, Tenant shall notify
Landlord of the same, in writing, at least two (2) days prior to the
Walk-Through Date, in which case, the parties shall coordinate another date and
time for the walk-through. Both Landlord and Tenant shall have the right to
attend the walk-through inspections. If during the walk-through inspection of
5231 California Premises or the 5241 California Premises, Landlord and Tenant
agree that the Tenant Improvement Work is Substantially Complete therein, then
within two (2) business days following the Walk-Through Date associated with
such walk-through inspection: (a) Landlord shall provide Tenant with a written
list of those items of the Tenant Improvement Work that are in need of repair,
or that have yet to be completed (the “Punch List”); provided, however, that any
Punch List items shall be minor in nature, shall not materially impair Tenant’s
use or occupancy of the 5231 California Premises or the 5241 California
Premises, as applicable, and shall, in any case, be reasonably capable of
completion within thirty (30) days after the applicable Walk-Through Date.
Should Tenant disagree with any items on (or excluded from) the Punch List,
Tenant shall notify Landlord, in writing, within two (2) business days following
receipt of the proposed Punch List from Landlord, of such disagreement and
Tenant’s proposed changes to the Punch List. If the parties are unable to agree
upon the Punch List scope of work, then any such disagreement shall be resolved
in accordance with Section IV of this Work Letter.     M.   Upon Substantial
Completion of the Tenant Improvement Work, Landlord shall cause to be provided
to Tenant (i) as-built drawings of the Tenant Improvements signed by the
Tenant’s Architect, (ii) the final Punch List signed by Landlord, Tenant and the
TI Contractor, (iii) the “Required Certificate” (as defined below) for the 5231
California Premises or the 5241 California Premises, as applicable, and
(iv) those other items indicated on Schedule 3 to this Work Letter
(collectively, the “Close-Out Package”). For purposes of this Work Letter and
the Amendment to which it is attached, the Tenant Improvement Work shall be
“Substantially Complete,” and “Substantial Completion” of the Tenant Improvement
Work shall occur, upon the completion of construction of the Tenant Improvements
in accordance with the Approved Working Drawings, with the exception of any
minor Punch List items (which do not materially affect Tenant’s use and
occupancy of the 5231 California Premises or of the 5241 California Premises, as
applicable), and as evidenced by a temporary certificate of occupancy or its
legal equivalent for the 5231 California Premises or for the 5241 California
Premises, as applicable, to the extent required by the City of Irvine (the
“Required Certificate”).

5



--------------------------------------------------------------------------------



 



  N.   Landlord shall cause the Tenant Improvement Work to be prosecuted at all
times in accordance with all state, federal and local laws, regulations and
ordinances, including without limitation all OSHA and other safety laws, the
Americans with Disabilities Act (“ADA”) and all applicable governmental permit
and code requirements. The Tenant Improvement Work shall be subject to
inspection at all times by Tenant and its representatives.     O.   Tenant
hereby designates Hector Hershberger (949-926-5348) (“Tenant’s
Representative”) as its representative and authorized agent for the purpose of
receiving notices, approving submittals and issuing requests for Changes, and
Landlord shall be entitled to rely upon authorizations and directives of such
person(s) as if given directly by Tenant. Tenant may amend the designation of
its construction representative(s) at any time upon delivery of written notice
to Landlord.     P.   Tenant and Landlord shall hold regular meetings at a
reasonable time (but in no event to be required more often than weekly), with
the Tenant’s Architect and the TI Contractor regarding the progress of the
preparation of Final Drawings and Specifications, the Final Cost Proposal and
the construction of the Tenant Improvements, which shall be held at the 5231
California Premises during the construction of the Tenant Improvements, or as
otherwise mutually agreed by Landlord and Tenant. Tenant’s Representative shall
receive prior notice of, and shall have the right to attend, all such meetings.
In addition, minutes shall be taken at all such meetings by Tenant’s Architect,
and a copy of which minutes shall be promptly delivered by Tenant’s Architect to
Tenant. One such meeting each month shall include the review of Contractor’s
current request for payment.

II.   COST OF THE TENANT IMPROVEMENTS WORK

  A.   Landlord shall provide to Tenant a tenant improvement allowance in the
amount of One Million Three Hundred Forty-Six Thousand One Hundred Twelve
Dollars ($ 1,346,112.00) (the “Landlord’s 5231 California Contribution”), based
on $27.65 per usable square foot of the 5231 California Premises, towards the
“Completion Cost” (as hereinafter defined) of the 5231 California Tenant
Improvements, with any excess cost of the 5231 California Tenant Improvements to
be borne solely by Tenant. If the actual Completion Cost of the 5231 California
Tenant Improvements is less than the maximum amount provided for the Landlord’s
5231 California Contribution, then such savings shall inure to the benefit of
Landlord and Tenant shall not be entitled to any credit or debit. Landlord shall
cause the TI Contractor to construct the 5231 California Tenant Improvements in
a good and workmanlike manner substantially in accordance with the approved
Working Drawings and Specifications therefor, and substantially in accordance
with the approved Construction Schedule included in the TI Contract, subject
only to Tenant Delays and any events of force majeure. Subject to Tenant’s
payment obligations contained in Section II.D below, Landlord shall construct
and complete the Tenant Improvement Work free of any mechanics and/or
material-men’s liens.     B.   Landlord shall provide to Tenant a tenant
improvement allowance in the amount of One Million One Hundred Ninety-Four
Thousand Seven Hundred Five Dollars ($1,194,705.00) (the “Landlord’s 5241
California Contribution”), based on $24.54 per usable square foot of the 5241
California Premises, towards the “Completion Cost” (as hereinafter defined) of
the 5241 California Tenant Improvements, with any excess cost of the 5241
California Tenant Improvements to be borne solely by Tenant. If the actual
Completion Cost of the 5241 California Tenant Improvements is less than the
maximum amount provided for the Landlord’s 5241 California Contribution, then
such savings shall inure to the benefit of Landlord and Tenant shall not be
entitled to any credit or debit. Landlord shall cause the TI Contractor to
construct the 5241 California Tenant Improvements in a good and workmanlike
manner substantially in accordance with the approved Working Drawings and

6



--------------------------------------------------------------------------------



 



      Specifications therefor, and substantially in accordance with the approved
Construction Schedule included in the TI Contract, subject only to Tenant Delays
and any events of force majeure. Subject to Tenant’s payment obligations
contained in Section II.D below, Landlord shall construct and complete the
Tenant Improvement Work free of any mechanics and/or material-men’s liens.    
C.   The “Completion Cost” shall mean the sum of the following costs incurred by
Landlord toward the design, permitting and construction of the 5231 California
Tenant Improvements and the 5241 California Tenant Improvements in accordance
with the approved Working Drawings and Specifications therefor, including but
not limited to the following: (i) payments made by Landlord to Tenant’s
Architect (and any amount paid by Landlord to Tenant to reimburse Tenant for
payments made to Tenant’s Architect) to prepare the Preliminary Plan, the
Working Drawings and Specifications, and the Final Drawings and Specifications
(and any revisions thereto), including Tenant’s Architect’s participation in any
value engineering activities and in the design of any Changes requested by
Tenant; (ii) the cost of any changes to the Final Drawings and Specifications
required for the permits; (iii) payments made to the TI Contractor in accordance
with the terms and conditions of the TI Contract and this Work Letter, for the
construction of the Tenant Improvements, and all materials incorporated into the
Tenant Improvement Work, including any work performed by the TI Contractor
pursuant to any Change Orders requested by Tenant (the “TI Construction Costs”);
(iv) TI Contractor’s profit and overhead, general conditions and insurance costs
included in the TI Contract; (v) payments made to engineers, contractors,
subcontractors and other third party consultants in the design and performance
of the Tenant Improvement Work; (vi) permit fees and other sums paid to
governmental agencies as required by or for the Permits; (vii) the “Landlord’s
Construction Supervision Fee” (as hereinafter defined); (viii) the cost of
Tenant’s security and cabling systems, in an amount not to exceed $2.50 per
rentable square feet of the Premises; (ix) to the extent not obtained by the TI
Contractor as part of the TI Construction Costs, the Builder’s Risk Insurance
premium (as defined in Section I.I above); and (x) any sales and use taxes
associated with any of the foregoing costs of the Tenant Improvement Work.
Landlord shall receive a construction supervision fee for managing the work of
the Tenant Improvements in the amount of two and one-half percent (21/2%) of the
costs described in Subsections (ii) through (iv) above (the “Construction
Management Fee”).     D.   Subject to the terms and conditions of this Work
letter, Tenant shall be obligated to pay Landlord for any excess of the
Completion Cost over the Landlord’s Contribution (the “Over-Allowance Amount”).
When Tenant delivers the Final Cost Proposal to Landlord pursuant to Section I.H
above, Tenant shall also deliver to Landlord the Over-Allowance Amount based on
the Final Cost Proposal. Any increases in the Over-Allowance Amount resulting
from any Changes requested or approved in advance by Tenant shall be delivered
to Landlord within fifteen (15) days of Tenant’s receipt of an invoice for such
portion of the Over-Allowance Amount from Landlord. Any unpaid remainder of the
Over-Allowance Amount shall be due and payable within fifteen (15) days of
Tenant’s receipt of an invoice for such portion of the Over-Allowance Amount,
which invoice shall not be delivered by Landlord until all Punch List work
associated with the Tenant Improvements is completed.

III.   TENANT’S FIT-OUT WORK AND TENANT DELAYS

  A.   Provided that Tenant and its agents do not interfere with the TI
Contractor’s work in the either the 5231 California Premises or in the 5241
California Premises, Landlord shall allow Tenant access to the 5231 California
Premises and the 5241 California Premises as soon as is reasonably practicable,
up to forty-five (45) days prior to the Substantial Completion of the Tenant
Improvement Work therein, for the purpose of Tenant’s installation of Tenant’s
equipment and fixtures (including Tenant’s data and telephone cabling); and
Landlord shall cause the TI Contractor to provide Tenant with reasonable access
to the 5231 California Premises and the 5241 California

7



--------------------------------------------------------------------------------



 



      Premises at least ten (10) days prior to Substantial Completion of the
Tenant Improvement Work therein for the purpose of Tenant’s installation of
Tenant’s furniture, trade fixtures and computer, telephone and office equipment
(the “Tenant’s Fit-Out Work”). Prior to Tenant’s entry into the Premises as
permitted by the terms of this Section III.A, Tenant shall submit a schedule to
Landlord and the TI Contractor, for their approval (not to be unreasonably
withheld, and subject to their reasonable cooperation in accommodating such
access), which schedule shall detail the timing and purpose of Tenant’s entry.
Tenant shall hold Landlord harmless from and indemnify, protect and defend
Landlord against any loss or damage to the Building or the Tenant Improvements,
and against injury to any persons, caused by Tenant’s actions pursuant to this
Section III.A. Landlord shall provide Tenant with reasonable access to and use
of the elevators of the 5231 California Building and the 5241 California
Building for the purpose of giving Tenant reasonable access for performing the
Tenant’s Fit Out Work on the second floor thereof.     B.   Except as provided
in this Section III.B, the Commencement Date for the 5231 California Premises
shall occur as set forth in Section III.C(1) of this Amendment. To the extent
there shall be a delay or there are delays in the Substantial Completion of the
5231 California Tenant Improvements or in the occurrence of any of the other
conditions precedent to the Commencement Date for the 5231 California Premises,
as set forth in this Amendment, as a direct or indirect, result of:

(i) a Preliminary Plan for the 5231 California Tenant Improvements is not
approved (pursuant to the applicable provisions of Section I.B of this Work
Letter) by January 1, 2011;
(ii) the final Drawings and Specifications for the 5231 California Tenant
Improvements is not approved (pursuant to the applicable provisions of
Section I.F of this Work Letter) by February 1, 2011;
(iii) the Permits for the 5231 California Tenant Improvements are not obtained
by the Tenant’s Architect by March 1, 2011;
(iv) Tenant’s failure to comply with any deadlines for its response or approval
contained in this Work Letter;
(v) A breach by Tenant of the terms of this Work Letter or the Lease;
(vi) Changes in any of the Final Drawings and Specifications requested by Tenant
or because the same do not comply with Applicable Laws;
(vii) Tenant’s requirement for materials, components, finishes or improvements
as part of the Final Drawings and Specifications (or any Change thereto) which
are not available in a commercially reasonable time given the anticipated date
of Substantial Completion of the Tenant Improvement Work;
(viii) Alterations to the Building Structure required by the Final Drawings and
Specifications, which are approved by Landlord; or
(ix) Any other acts or omissions of Tenant, or its agents, or employees, which
are not cured within two (2) business days following Tenant’s receipt of notice
from Landlord that such other acts or omissions are delaying, or are reasonably
likely to delay, the Substantial Completion of the 5231 California Tenant
Improvements;

      then such delay or delays shall be known collectively as “Tenant Delays”;
provided, however, Tenant Delays shall not include any such delays to the extent
caused by Landlord or Landlord’s agents. In the event of any such Tenant Delays,
then

8



--------------------------------------------------------------------------------



 



notwithstanding anything to the contrary set forth in the Lease or this Work
Letter and regardless of the actual date of the Substantial Completion of the
5231 California Tenant Improvements, the Commencement Date for the 5231
California Premises shall be deemed to be the date on which such Commencement
Date would have occurred but for the Tenant Delays (but not earlier than June 1,
2011).

IV.   DISPUTE RESOLUTION

  A.   All claims or disputes between Landlord and Tenant arising out of, or
relating to, this Work Letter shall be decided by the JAMS/ENDISPUTE (“JAMS”),
or its successor, with such arbitration to be held in Orange County, California,
unless the parties mutually agree otherwise. Within 10 business days following
submission to JAMS, JAMS shall designate three arbitrators and each party may,
within 5 business days thereafter, veto one of the three persons so designated.
If two different designated arbitrators have been vetoed, the third arbitrator
shall hear and decide the matter. If less than 2 arbitrators are timely vetoed,
JAMS shall select a single arbitrator from the non-vetoed arbitrators originally
designated by JAMS, who shall hear and decide the matter. Any arbitration
pursuant to this section shall be decided within 30 days of submission to JAMS.
The decision of the arbitrator shall be final and binding on the parties. All
costs associated with the arbitration shall be awarded to the prevailing party
as determined by the arbitrator.     B.   Notice of the demand for arbitration
by either party to the Work Letter shall be filed in writing with the other
party to the Work Letter and with JAMS and shall be made within a reasonable
time after the dispute has arisen. The award rendered by the arbitrator shall be
final, and judgment may be entered upon it in accordance with applicable law in
any court having jurisdiction thereof. Except by written consent of the person
or entity sought to be joined, no arbitration arising out of or relating to this
Work Letter shall include, by consolidation, joinder or in any other manner, any
person or entity not a party to the Work Letter unless (1) such person or entity
is substantially involved in a common question of fact or law, (2) the presence
of such person or entity is required if complete relief is to be accorded in the
arbitration, or (3) the interest or responsibility of such person or entity in
the matter is not insubstantial.     C.   The agreement herein among the parties
to arbitrate shall be specifically enforceable under prevailing law. The
agreement to arbitrate hereunder shall apply only to disputes arising out of, or
relating to, this Work Letter, and shall not apply to other matters of dispute
under the Lease except as may be expressly provided in the Lease.

9



--------------------------------------------------------------------------------



 



Schedule 2
Pre-Approved Engineers
1.     TKSC
2.     K-l

1



--------------------------------------------------------------------------------



 



Schedule 3
Close-Out Package Checklist
Construction Project Close-out Checklist
date
project name, location
BRCM PM Name
PAR #, date
general contractor name
general contractor contact info

                      Date     Stored   Item   Received     Location  
1. Directories and Logs
               
Project Directory (vendor names and contact information)
               
Subcontractor Directory (sub-vendor names and contact information)
               
Signed Punch List
               
Submittal Log
               
 
               
2. As-Built CAD Disks/Drawings
               
Final Architectural As-Built Drawings
               
Electrical As-Builts
               
Life Safety As-Builts
               
HVAC As-Builts
               
Plumbing As-Builts
               
Fire Sprinklers As-Builts
               
 
               
3. Signed Job Cards (Permits)
               
Architectural
               
Mechanical/Electrical/Plumbing
               
Life Safety — Fire Dept
               
 
               
4. Occupancy
               
Temporary Certificate of Occupancy (if required)
               
Certificate of Occupancy (if required)
               
 
               
5. Warranty Letters
               
General Contractor
               
Millwork
               
Interior Glazing (& Glass Doors)
               
Drywall
               
Acoustical Ceiling
               
Carpet
               
Resilient Flooring & Base
               
Painting
               
Toilet Partitions
               
Fire Extinguishers
               
Appliances
               
Window Treatment
               
Decorative Film
               
Fire Sprinklers
               
Plumbing
               

1



--------------------------------------------------------------------------------



 



                      Date     Stored   Item   Received     Location  
HVAC
               
Electrical
               
Life Safety
               
 
               
6. Operations & Maintenance Manuals
               
Millwork
               
Interior Glazing (& Glass Doors)
               
Carpet
               
Resilient Flooring & Base
               
Toilet Partitions
               
Fire Extinguishers
               
Appliances
               
Window Treatment
               
Decorative Film
               
Fire Sprinklers
               
Plumbing (& Compressed Air)
               
HVAC
               
Electrical
               
Life Safety
               
 
               
7. Commissioning Reports
               
HVAC
               
Electrical
               
Life Safety
               
Plumbing (& Compressed Air)
               
Air Balance Report
               
Other
               

2



--------------------------------------------------------------------------------



 



(IRVINE COMPANY LOGO) [a57872a5787201.gif]
September 20, 2010
Mr. Kenneth Skierski
Broadcom Corporation
5300 California Avenue
Irvine, California 92619

RE: Lease Amendment —   Broadcom Corporation
5231 California, Suite 100
Irvine, California 92617

Dear Ken:
Enclosed for your records is a fully-executed Third Amendment to Lease for the
above-referenced Premises.
Should you have any questions regarding the day-to-day operations of the
building or services available at University Research Park, please call your
property manager, Chris Mansour, at (949) 720-2446 or do not hesitate to call me
at (949) 720-2230.
The Irvine Company LLC is pleased Broadcom Corporation selected University
Research Park for their office needs. We look forward to a mutually beneficial
business relationship with Broadcom Corporation for many years to come.
Sincerely,
-s- Michael S. Hodges [a57872a5787202.gif]
Michael S. Hodges
Senior Leasing Director
Lic. 01027655
The Irvine Realty Company
As agent for Landlord
:kb
c: Chris Mansour, Property Manager
Enclosure
Lease ID: 223799
111 Innovation Drive, Irvine, CA 92617 949.720.2550





--------------------------------------------------------------------------------



 



FULLY-EXECUTED
FOURTH AMENDMENT TO LEASE
(5251 California — Suite 150)
I. PARTIES AND DATE.
     This Fourth Amendment to Lease (the “Amendment”) dated and effective as of
November 15, 2010, is by and between THE IRVINE COMPANY LLC, a Delaware limited
liability company (“Landlord”), and BROADCOM CORPORATION, a California
corporation (“Tenant”).
II. RECITALS.
     On October 31, 2007, Landlord and Tenant entered into a lease (the
“Original Lease”) for all of the rentable space (approximately 63,440 rentable
square feet) in the building located at 5211 California, Irvine, California (the
“5211 California Premises”), which lease was amended by a First Amendment to
Lease dated November 12, 2008 (the “First Amendment”) wherein Landlord leased to
Tenant all of the rentable space (approximately 53,840 rentable square feet) in
the building located at 5241 California Avenue (the “5241 California
Premises”) as part of the Premises subject to the Lease, by a Second Amendment
to Lease dated July 21, 2010 (the “Second Amendment”) wherein Landlord leased to
Tenant approximately 14,336 rentable square feet of space in a building located
at 5251 California Avenue (the “5251 California Premises”) as part of the
Premises subject to the Lease, and by a Third Amendment to Lease dated
September 14, 2010 (the “Third Amendment”) wherein Landlord leased to Tenant all
of the rentable space (approximately 53,840 rentable square feet) in the
building located at 5231 California Avenue (the “5231 California Premises”) as
part of the Premises subject to the Lease, resulting in the aggregate rentable
area of the Premises leased by Tenant comprising approximately 185,456 rentable
square feet. The Original Lease, as so amended, is referred to herein as the
“Lease”.
     Landlord and Tenant each desire to further modify the Lease to add
approximately 2,021 rentable square feet of space commonly known as “Suite 150”
on the first floor of the “5251 California Building” (as hereinafter defined),
as an additional “Suite” leased by Tenant in the 5251 California Building, which
space is more particularly described on Exhibit A attached to this Amendment and
herein referred to as the “5251 California Expansion Space”, to adjust the Basic
Rent and to make such other modifications as are set forth in “III.
MODIFICATIONS” next below.
III. MODIFICATIONS.
     A. Premises. From and after the “Commencement Date for the 5251 California
Expansion Space” (as hereinafter defined), and during the “5251 California
Expansion Term” (as hereinafter defined), the 5251 California Expansion Space,
together with the 5231 California Premises, the 5211 California Premises, the
5241 California Premises and, during the “5251 Premises Term” (as defined in the
Second Amendment), the 5251 California Premises, shall collectively constitute
the “Premises” under the Lease.
     B. Building. All references to the “Building” in the Lease shall be amended
to refer, collectively, to (a) those three (3) buildings located at 5211
California (the “5211 California Building”), 5231 California (the “5231
California Building”) and at 5241 California (the “5241 California
Building”), Irvine, California, and (b) during that portion of the Lease Term
commencing on the Commencement Date for the 5251 Premises until the later to
expire of the 5251 Premises Term or the 5251 California Expansion Term, a fourth
(4th) building located at 5251 California (the “5251 California Building”).
Notwithstanding the collective definition of the term “Building,” the provisions
of the Lease providing Landlord and Tenant with certain rights and obligations
pursuant to Tenant’s leasing of the entire “Building” shall apply to each of the
5211 California Building, the 5241 California Building or the 5231 California
Building (or any other building of the Project that is entirely leased by Tenant
as part of the “Building” from time to time), individually; and the
incorporation of the 5251 California Building in the “Building” pursuant to this
Amendment shall not effectively modify any of the Landlord’s or Tenant’s rights
under the Lease relating to Tenant’s leasing of any or all of the 5211
California Building, the 5241 California Building or the 5231 California
Building in their entirety (or any other building of the Project that is
entirely leased by Tenant as part of the “Building” from time to time), or which
might otherwise be

1



--------------------------------------------------------------------------------



 



affected as a result of Tenant leasing space in the Building that consists of
less than the entire Building (including, for example, but not limited to,
Tenant’s exclusive signage rights, any gross up protections, the limitation on
Landlord’s management fee and subleasing rights conditioned on its leasing the
entire Building); and for purposes of this Amendment, any rights of Tenant
conditioned on its leasing the entire Building shall be retained by Tenant as to
the 5211 California Building, the 5241 California Building and the 5231
California Building (and as to any other building of the Project that may be
leased in its entirety by Tenant and incorporated into the “Building” during the
5251 Premises Term or during the 5251 California Expansion Term), and shall be
modified so that such rights are modified only with respect to Tenant’s
leasehold interest in the 5251 California Building and only for the duration of
the later to expire of the 5251 Premises Term or the 5251 California Expansion
Term.
     C. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:
1. Item 4 is hereby amended by adding the following:
“Commencement Date for the 5251 California Expansion Space” shall mean the date
of Landlord’s tender of exclusive possession of the 5251 California Expansion
Space to Tenant, free of all prior occupants and their property, but not sooner
than January 1, 2011. Within thirty (30) days following the Commencement Date
for the 5251 California Expansion Space, the parties shall document such date by
a written memorandum on a form provided by Landlord (the “5251 California
Expansion Space Commencement Date Notice”). Tenant’s failure to execute such
Notice within ten (10) days following its receipt thereof from Landlord shall
not affect the validity of Landlord’s correct determination of the Commencement
Date set forth in the applicable Notice. The acknowledgments by Tenant contained
in the second, third and fourth sentences of Section 2.2 of the Lease shall be
applicable and binding with respect to Tenant’s lease of the 5251 California
Expansion Space. As of the Commencement Date for the 5251 California Expansion
Space, Tenant shall be conclusively deemed to have accepted that the 5251
California Expansion Space is in satisfactory condition and in conformity with
the provisions of the Lease, subject to Landlord’s warranty in Section III.D of
this Amendment below, and without affecting Landlord’s and Tenant’s respective
obligations under Article VII of the Lease, as modified by this Amendment.”
2. Item 5 is hereby amended by adding the following:
“Term as to the 5251 California Expansion Space:
The Term as to the 5251 California Expansion Space (the “5251 Expansion Space
Term”) shall expire on October 31, 2011, subject to Landlord’s “Recapture Right”
and Tenant’s “Termination Right” (as such terms are defined in the Second
Amendment to this Lease, as modified by this Amendment).”
3. Item 6 is hereby amended by adding the following:
“Basic Rent for the 5251 California Expansion Space: Commencing on the
Commencement Date for the 5251 California Expansion Space, the Basic Rent for
the 5251 California Expansion Space shall be Two Thousand Eight Hundred
Twenty-Nine Dollars ($2,829.00) per month, based on $1.40 per rentable square
foot.”

2



--------------------------------------------------------------------------------



 



4. Effective as of the Commencement Date for the 5251 California Expansion
Space, Item 8 shall be deleted in its entirety and substituted therefor shall be
the following:
“8. Floor Area of Premises: Approximately 187,477 rentable square feet,
comprised of the following:
5211 California Premises — approximately 63,440 rentable square feet
5231 California Premises — approximately 53,840 rentable square feet
5241 California Premises — approximately 53,840 rentable square feet
5251 California Premises — approximately 14,336 rentable square feet
5251 California Expansion Space — approximately 2,021 rentable square feet”
5. Effective as of the Commencement Date for the 5251 California Premises,
Item 15 shall be deleted in its entirety and substituted therefor shall be the
following:
“15. Vehicle Parking Spaces: Six Hundred Forty-Three (643); provided that during
the 5251 Premises Term, Tenant shall be entitled to an additional forty-eight
(48) vehicle parking spaces, and during the 5251 Expansion Space Term, Tenant
shall be entitled to an additional seven (7) vehicle parking spaces.”
     D. Condition of 5251 California Expansion Space. The warranty on the part
of Landlord contained in Section 2.4 of the Lease shall be applicable and
binding on Landlord as to the 5251 California Expansion Space as of the
Commencement Date for the 5251 California Expansion Space. Provided Tenant shall
notify Landlord of a non-compliance with such warranty obligation on or before
sixty (60) days following the Commencement Date for the 5251 California
Expansion Space, then Landlord shall promptly after receipt of written notice
from Tenant setting forth the nature and extent of such non-compliance, rectify
same at Landlord’s cost and expense.
     E. Right to Extend the Lease. The parties confirm and agree that Tenant’s
right to extend the Lease contained in Section 3.4 of the Lease shall not be
applicable as to the 5251 California Expansion Space.
     F. Operating Expenses. Section 4.2 of the Lease is modified solely with
respect to the 5251 California Expansion Space as follows:
1. Effective as of the Commencement Date for the 5251 California Expansion Space
and only for the duration of the 5251 Expansion Space Term, “Tenant’s Share” of
“Operating Expenses” (as those terms are defined in Section 4.2 of the Lease)
for the 5251 California Expansion Space only shall be determined by multiplying
the cost of Operating Expenses items by a fraction, the numerator of which is
the Floor Area of the 5251 California Expansion Space and the denominator of
which is the total rentable square footage, as determined from time to time by
Landlord, of (i) the 5251 California Building for expenses determined by
Landlord to benefit or relate substantially to the 5251 California Building
exclusively, rather than the 5251 California Building and one or more additional
buildings of the Project, and (ii) the 5251 California Building and one or more
additional buildings of the Project, for expenses determined by Landlord to
benefit or relate substantially to 5251 California Building and one or more
additional buildings of the Project rather than the 5251 California Building
exclusively.
2. Notwithstanding Section 4.2(b) of the Lease, in lieu of a separate written
estimate of Tenant’s Share of Operating Expenses for the 5251 California
Expansion Space, the parties agree that estimated amount of Tenant’s Share of
Operating Expenses for the 5251 California Expansion Space during the Expense
Recovery Period ended June 30, 2011 shall be One Thousand One Hundred Ninety Two
and 39/100 Dollars ($1,192.39) per month, based on $0.59 per rentable square
foot, subject to reconciliation of such Operating Expenses in accordance with
Section 4.2(c) of the Lease.

3



--------------------------------------------------------------------------------



 



3. The management fee payable under the Lease for the 5251 California Expansion
Space during the 5251 Expansion Space Term shall be 3.25% of total rent
(including Basic Rent and Operating Expenses) payable under the Lease for the
5251 California Expansion Space. Notwithstanding anything to the contrary in
Section 4.2(g) of the Lease, the inclusion of the 5251 California Expansion
Space in the Building shall not allow Landlord to (a) modify the two percent
(2%) management fee payable under the Lease for the 5211 California Premises,
the 5241 California Premises or for the 5231 California Premises (nor for any
other building of the Project that may be leased in its entirety by Tenant and
incorporated into the Building during the 5251 Premises Term or during the 5251
Expansion Space Term, for so long as Tenant is maintaining all “Building
Systems” in such portions of the Building as provided in said Section 4.2(g)),
nor (b) gross up the Operating Expenses of the 5251 California Building nor any
other portion of the Building.
     G. Signs. Effective as of the Commencement Date for the 5251 California
Expansion Space and for the duration of the 5251 Expansion Space Term, the
following provisions shall be added as an additional paragraph at the end of
Section 5.2 of the Lease (and the 5251 California Premises signage provisions
added to the Lease by previous amendment are hereby modified to reflect the
following additional signage rights of Tenant in the 5251 California Building
during the 5251 Expansion Space Term):
“Provided Tenant has not sublet substantially the entire 5251 California
Expansion Space (except pursuant to a “Permitted Transfer” as defined in the
Lease), effective as of the Commencement Date for the 5251 California Expansion
Space and for the duration of the 5251 Expansion Space Term, in addition to the
signage granted to Tenant pursuant to Section 5.2 of the Lease, as amended,
Tenant shall have the non-exclusive right to lobby directory signage in the
first floor lobby of the 5251 California Building for the Suite, and Suite entry
signage for the 5251 California Expansion Space, subject to Landlord’s right of
prior approval that such signage is in compliance with the “Signage Criteria”
(as defined in said Section 5.2). Tenant’s signage rights for the 5251
California Expansion Space shall be subject to terms and restrictions of this
Section 5.2 set forth above.”
     H. Applicability of Certain Sections. Effective as of the Commencement Date
for the 5251 California Expansion Space and for the duration of the 5251
Expansion Space Term only, the following Sections of the Second Amendment shall
be applicable to, and binding with respect to, the 5251 California Expansion
Space as well as to the 5251 California Premises: III.H Utilities and Services;
III.I Tenant’s Maintenance and Repair; III.J Landlord’s Maintenance and Repair;
III.K Landlord’s Recapture Right; III.L Tenant’s Termination Right; and III.M
Representation and Warranty.
     I. Broker’s Commission. Article XVIII of the Lease is amended to provide
that the parties recognize Irvine Realty Company (“Landlord’s Broker”) as the
broker representing Landlord in connection with the negotiation of this
Amendment, and that no broker has represented Tenant in connection with the
negotiation of this Amendment. Landlord shall be responsible for the payment of
a brokerage commission to Landlord’s Broker. The warranty and indemnity
provisions of Article XVIII of the Lease, as amended hereby, shall be binding
and enforceable in connection with the negotiation of this Amendment.
     J. Acceptance of the 5251 California Expansion Space. Subject to Landlord’s
warranty in Section III.D of this Amendment above, Tenant acknowledges that the
lease of the 5251 California Expansion Space pursuant to this Amendment shall be
on an “as-is” basis without further obligation on Landlord’s part as to
improvements whatsoever, except that Landlord shall paint and carpet the 5251
California Expansion Space at its sole cost and expense prior to the
Commencement Date for the 5251 California Expansion Space.

4



--------------------------------------------------------------------------------



 



IV. GENERAL.
     A. Effect of Amendments. The Lease shall remain in full force and effect
except to the extent that it is modified by this Amendment.
     B. Entire Agreement. This Amendment embodies the entire understanding
between Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.
     C. Counterparts. If this Amendment is executed in counterparts, each is
hereby declared to be an original; all, however, shall constitute but one and
the same amendment. In any action or proceeding, any photographic, photostatic,
or other copy of this Amendment may be introduced into evidence without
foundation.
     D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.
     E. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, Tenant represents that
each individual executing this Amendment for the corporation or partnership is
duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.
V. EXECUTION.
     Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

                      LANDLORD:       TENANT:    
 
                    THE IRVINE COMPANY LLC
a Delaware limited liability company       BROADCOM CORPORATION,
a California corporation    
 
                   
By
  /s/ Steven M. Case
 
      By   /s/ Kenneth E. Venner
 
   
 
  Steven M. Case
Executive Vice President
Office Properties           Kenneth E. Venner, Senior Vice President
Corporate Services and CIO    
 
                   
By
  /s/ Holly McManus
 
      By   /s/ Eric K. Brandt
 
   
 
  Holly McManus, Vice President
Operations, Office Properties           Eric K. Brandt, Executive Vice President
and Chief Financial Officer    
 
       
 
 
(STAMP) [a57872a5787206.gif]
               

5



--------------------------------------------------------------------------------



 



EXHIBIT A
5251 California Expansion Space

First Floor
(FLOOR PLAN) [a57872a5787207.gif]
EXHIBIT A

1